Warren E. Burger: Mr. Smith, you may continue.
James Eastman Smith: Thank you, Mr. Chief Justice. And may it please the Court.Shortly before the lunch break, Mr. Chief Justice Burger posed the question as to whether or not, in the absence of a Section 1988 authorization for attorney's fees in the present matter, the Respondents would be able to collect attorney's fees, if they prevail. The answer to that question is no. There is no provision in the State of Maine under that situation as we had before the authorization in the award of attorney's fees however, we would say that this certainly does not place the Respondents necessarily in a different category from other persons in this country who are serving or seeking to obtain legal services. Also there is the pro bono aspect of legal work and finally, there is the Legal Aid Societies which have been in effect for several years in this country. Your Petitioner was stating that the purposes of the Civil Rights Act, as shown by the enactors and legislators pursuant to its predecessor, the Civil Rights Act of 1871, was basically to enforce the Fourteenth Amendment provisions and other rights; and to prevent further trampling of those rights by the Ku Klux Klan.
Potter Stewart: Were the words; and laws, in the original of the statute?
James Eastman Smith: No, sir. They were not.
Potter Stewart: When did they come in?
James Eastman Smith: They came in in 1874 pursuant to the revised draft.
Potter Stewart: Now, what do you suppose they were supposed to cover?
James Eastman Smith: The Petitioner claims, your honor, that the "and-laws" provision was to relate to the Act of 1866; the laws contained therein, as well as the Fourteenth Amendment provisions equal rights, civil rights but not the Social Security Act without a violation of some due-process, equal-protection discriminatory action.
Potter Stewart: Well, specifically, to what kind of laws do you suggest the statute was limited?
James Eastman Smith: Well, if I may give an example --
Potter Stewart: I mean, is there a label you can give it? Civil Rights Laws or something like that?
James Eastman Smith: Civil rights laws; equal rights laws. Where one starts and the other stops, I'm not sure myself.
Potter Stewart: But one of those words, those modifiers are in the statute, as --
James Eastman Smith: They are not.
Potter Stewart: -- of today?
James Eastman Smith: No, sir. The statute says and laws however, as this Court is well aware, it has been interpreted by concurring opinions in the Chapman decision to encompass equal rights, as it has also been interpreted in a concurring opinion not to.
Potter Stewart: Has that been a suggested limitation upon the kinds of law? Two or three members of the Court in the Chapman case, in a separate opinion, expressed the pretty unambiguous view that the "laws" meant what it said. Didn't.
James Eastman Smith: Yes, sir.
Potter Stewart: And specifically, that they included the Social Security Act?
James Eastman Smith: Just as three members stated the opposite --
Potter Stewart: Yes. Although the Chapman case involved not 1983 directly, but 1943. Didn't it?
James Eastman Smith: Yes, sir. The jurisdictional aspect. Here, again, we don't have problems with the Respondents obtaining what relief they're seeking, in the absence of 1983.
Potter Stewart: Right.
James Eastman Smith: The Petitioner also asserts --
Byron R. White: Without 1983, there's no authority for counsel fee awards?
James Eastman Smith: For counsel fees. No, sir. As far as the relief which Respondents sought and received, 1983 was superfluous.
Byron R. White: But if laws" in 1983 if we should construe that to mean just what it says laws and specifically Social Security Laws, then I gather there's a basis for the 1988 counsel fee laws?
James Eastman Smith: Yes, no doubt about it.
Byron R. White: And that's really what we have to decide in this case. Isn't it?
James Eastman Smith: That's correct, your honor. The State would also refer to the majority opinion in Chapman and state that one purpose again of the Congress in the Act of 1871 was to ensure right of action to enforce the protections of the Fourteenth Amendment and the federal laws enacted pursuant thereto. And it is Petitioners firm assertion that the Social Security Act was not a law that was enacted pursuant to the Civil Rights Act. In fact, taking into consideration the passions and events of the time, the Reconstruction day era, your Petitioners find it difficult to believe the legislators, drafters, or revisers could have contemplated a good faith error in computation of welfare benefits to be a violation of civil rights or the Constitution and "laws" as they knew them at that time.
William H. Rehnquist: There were no Social Security benefits at that time. Were there?
James Eastman Smith: That's correct, your honor. If there had been and if people had been deprived of benefits pursuant to a discriminatory action because of their race or ethnic background, such, we'd say it would apply but not under the facts in this case.
William H. Rehnquist: There certainly were Social Security benefits at the time the civil rights attorney's fees Act was enacted in '76.
James Eastman Smith: Yes, sir. However, it's the State's contention that Section 1988 would not apply to the violations in this case before the bar, before the banc. This is predicated upon two main assertions. The first is that the Civil Rights Attorney's Fees Awards Act was based upon Fourteenth Amendment violations. The second is predicated upon the lack of specific statutory authorization, as we believe was mandated by the Alyeska Pipeline decision. Now, in Hutto v Finney, this Court awarded attorney's fees but they awarded attorney's fees pursuant to violations of both the Eighth and the Fourteenth Amendment, neither of which are at issue herein. In Fitzpatrick we had a discrimination claim. We do not have any discrimination in this case. Since 1866, Congress has seen fit to enact over 50 statutes is provide for attorney's fees, but they have not done so regarding the Social Security Act, except in limited areas. One of those areas was Section 406(b)(1) which, I believe was amended in 1966, 1968, and dealt with disability claims. Had Congress seen fit to specifically authorize the award of attorney's fees for a good faith violation in computing of benefits, it is Petitioners' assertion that they surely would have done so, and made it more plain than is made in the ambiguous history of that Act as going through the record as well as through the debates. Once more, the wording of the Act is, that in the discretion of the Court, if a party prevails on the Civil Rights 1983 among other Civil Rights claims, and if it is a proceeding or action to enforce a provision of Section 1983, attorney's fees would be proper. Once again, this was not an action to enforce a provision of 1983, as Petitioners assert. Respondents have argued that the plain meaning theory would prevent any research into the history of Section 1983 prior to the revised statutes of 1979. The State would counter this by saying that throughout concurring opinions and dissenting opinions in Chapman, we believe that the Court has already gone beyond the revised statutes of 1874 and recognized that delving into the history prior to 1874 is indeed necessary. There are other cases in which the Court has also gone into the background of 1983 before the revision of 1874 one of those cases was District of Columbia v Carter, the other was Examining Board v Otero de Flores. The Respondents have not considered Section 1983 in light of the events and passions of the times in which it was enacted for this reason we believe that there are arguments that the "and laws" provision applies must be denied. Finally, the State, while reserving some time for rebuttal, would like to make brief mention of its third argument having to do with exclusive jurisdiction. The State alleges that the State Court does not have authority to hear a Section 1983 claim in a State Court. This was brought to bear in the State Court of Maine we brought it forward for this Court for your disposition.
Thurgood Marshall: What can you tell me from the Martinez v. California case?
James Eastman Smith: I am not aware of that case, your honor.
Thurgood Marshall: It says specifically you could. The State Court could.
James Eastman Smith: Excuse me. I believe that an issue reserved in there was whether or not the States must near. In reading that case, the State does not -- I guess the State would contest that, it strictly and solely held that and that it precluded this argument.Our argument is basically that if one were to look at the specific words of the Act of 1871, we would find that the District and Circuit Courts were given jurisdiction to the exclusion of the State Courts as well as the legislative history of the purposes of the Act, when State Courts were indeed violating many of the civil rights which the Acts of 1866 and 1871 were passed to enforce. For these reasons, the State would ask this Court to overturn the decision of the Maine Supreme Judicial Court and specifically to state that the Social Security Act is not within the provisions of Section 1983.
Potter Stewart: Now what the Maine Supreme Court did is to remand this case to the trial court. Didn't he?
James Eastman Smith: He did, sir, for the sole purpose of--
Potter Stewart: Exercising his jurisdiction, but upon the hypothesis that 1988 was applicable.
James Eastman Smith: Yes, sir. For determination of attorney's fees. The lower court did not state why they denied attorney's fees. That was the purpose for remand.
Potter Stewart: But, so far as now appears the trial court may still deny attorney's fees.
James Eastman Smith: That's quite correct, sir.
Warren E. Burger: As a matter of discretion.
James Eastman Smith: As a matter of discretion.
Warren E. Burger: The Supreme Court of Maine has said that the authority is there. Has it not?
James Eastman Smith: Yes, sir.
Warren E. Burger: In his opinion. Mr. Mittel.
Robert Edmond Mittel: Thank you. Mr. Chief Justice. And may it please the Court. I have two major points that I would like to make on behalf of the Respondents.
Warren E. Burger: Would you raise your voice a little, Mr. Mittel?
Robert Edmond Mittel: I will. The first of those major points is that over many years, this Court has given all of the Civil Rights Statutes a broad reading. The second major point deals with the plain meaning of Section 1983 as it now reads. To turn first to what this Court has done in the United States v Price and in Griffin v Breckenridge, it said quite clearly that all of the Reconstruction Civil Rights Statutes were to be read broadly and literally and following that instruction, this Court has over the last 12 years reached a number of decisions in Section 1983, Social Security Act cases. And in each of those cases, there was before this Court a claim for relief which had to turn on Section 1983. Two of those cases bear particular note. The first is Rosado v Wyman; and the second is Edelman v Jordan. Now Rosado is important because by the time that case came to this Court, there was no constitutional claim of any kind remaining in the case. In fact, the constitutional claim had dropped out several years previously in the District Court and in fact, even prior to a remand, if that is the proper word, from the three-judge court to Judge Weinstein. This Court reached and decided the statutory claim; and the only possible cause of action that the Plaintiff in that case could have asserted was based on Section 1983. What had been done in Rosado was later specifically recognized and accepted in Zaelman; now be it in dicta, Edelman was of course about retroactive benefits. But in the course of that opinion, both the majority and one of the dissenting opinions specifically recognize what had happened in Rosado and specifically stated that the cause of action that was before this Court was the statutory 1983 cause of action. The second point is that, as our brief points out, this is a case for the application of the traditional primary rule of statutory construction. One looks to the plain meaning of the statute and applies it unless there is some very clear and convincing reason initially on the face of the statute to not do so and in this case, looking at this statute, there is no ambiguity on its face of any kind that permits the insertion of modifying or limiting words. I should point out here that there are, of course, a range of cases involving federal statutes where Section 1983 actions cannot be brought. First and foremost, there must be defendants who are acting under color of state law. Second Congress can, either expressly or impliedly, preclude federal courts from entertaining Section 1983 statutory causes of action. We discuss that point in some more detail in footnote 12 of our brief. But once those two major exceptions fall by the wayside, we are then left with a very clear, very plain, very unambiguous statute.
Potter Stewart: Well, except there still remains, unless I've missed something you've said, one more issue, it seems to me. Even if you are correct that 1983 embraces claims of violations of the Social Security Act, and even if you are correct that such claims under 1983 can be brought in state courts which have concurrent jurisdiction, there still remains the question, does there not, of whether or not Section 1988, which was enacted in response to the Alyeska opinion in this Court which had to do only with the practice of federal courts in awarding attorney's fees, is applicable at all to attorney's fees in state courts. Even assuming that the first two questions are answered yes that you're correct.
Robert Edmond Mittel: The answer to --
Potter Stewart: The 1983 action can be brought in a state court that a 1983 action embraces a violation of the Social Security Act but nonetheless, the question remains does 1988 apply to the award of attorney's fees to the prevailing party in a state court, by contrast to the federal court.
Robert Edmond Mittel: The answer to that question, your honor, is yes.
Potter Stewart: That's an issue though. Isn't it?
Robert Edmond Mittel: It certainly is.
Potter Stewart: I mean, that's a remaining issue even if you're right on the first two.
Robert Edmond Mittel: That's correct. That is one of the questions that the Maine Supreme Judicial Court reached and resolved unanimously.
Potter Stewart: I know that. But the case is here now.
Robert Edmond Mittel: Oh, yes.
Potter Stewart: And that is one of the issues. Is it not?
Robert Edmond Mittel: No doubt. And the way I would address that issue is by saying several things. First, again looking to the plain language of the statute, it applies in all courts.
Potter Stewart: But it is true as an historic matter of fact, is it not, that the enactment of 1988 was in direct response to this Court's decision in the Alyeska case.
Robert Edmond Mittel: Oh, yes.
Potter Stewart: Then it's really true that the Alyeska case had to do only with federal courts, is it not?
Robert Edmond Mittel: Except for footnote 31, I believe that's correct.
Potter Stewart: And what did footnote 31 say?
Robert Edmond Mittel: Footnote 31 addressed the question of whether or not a state attorney's fee provision, statutory or otherwise, was substantive; and would be applied by federal court in a diversity action. There is also --
Potter Stewart: But it's a little bit different --
Robert Edmond Mittel: Yes, I realize that. But in terms of looking to whether the fees act applies in state courts, one can, if one wishes then, look beyond the plain meaning of the act itself and look here to a very clear and very unambiguous legislative history.
William H. Rehnquist: Let me get you back a moment, if I may, to the first part of your answer in my Brother Stewart's question. Your Supreme Judicial Court rejected in terms, did it not, that attorney's fees were recoverable under state law for this kind of thing. It said it had to be 1988 or nothing, in Part I of its opinion, because the State of Maine hadn't waived its sovereign immunity.
Robert Edmond Mittel: No question about that, your honor. The history of this statute though is also plain and there are several indications which we've cited in our brief, one speech by Father Drinan, who was here this morning, indicating that the act was to apply in both state and federal courts and this court has held in Sullivan that it does apply in state courts although that decision focused on the first sentence of Section 1988 which has been in place since the revised statutes were enacted in 1874. It stands to reason though --
Potter Stewart: The first sentence is the one that borrows from state law.
Robert Edmond Mittel: Yes. The long sentence explaining what remedies are to be applied.
Potter Stewart: The Sullivan opinion was rendered before the enactment of the present 1988. Was it not?
Robert Edmond Mittel: That's correct. Well, the present 1988 is nothing but an additional sentence attached to the original Act. And the other reason though to look to applying the second sentence, the fees act, if you will, in state court, is that in many states, Maine being one, it's a long, long way to the federal court. For people in the northern part of the State -- if people are to retain counsel of their choosing and to bring cases in a straightforward statutory fashion, they should be able to do that in state court. They should not have to if they don't want to, go to federal court. And while we believe that in this case a constitutional claim may very well have been made and may very well have passed the Hagans test, there seemed no reason to do that.
William H. Rehnquist: Of course, we've rejected the same argument when made from an opposite side in the sense that you must have counsel for a person charged with a misdemeanor who may get a prison sentence in a very large state where there may be 12 or 14 counties and it would be a very great burden on the state to supply counsel or a magistrate or that sort of thing. We've said that doesn't make any difference that if the right is there, it's there. And I would think that by inverse logic, the same is true here.
Robert Edmond Mittel: The problem, I suppose, in terms of focusing on the right is that in Chapman, this Court has indicated that the Federal District Court may not have jurisdiction over many of these cases; and the only point, I'm trying to make is that rather than in some cases go without and in other cases strain to resolve the problem that one is left with after Chapman and with Hagans, why not just turn to the Superior Court.
William H. Rehnquist: In some of the Far Western States, thinly populated, the prosecution's option is frequently to just go without in prosecuting a misdemeanor case where they might want a prison term of 6 months or one month or whatever it may be; simply because there are just not enough resources there.
Robert Edmond Mittel: I understand that.
Potter Stewart: Mr. Mittel, you mentioned in some of these cases, there'd be no federal jurisdiction. I take it there'd be no federal jurisdiction in this case. This very case.
Robert Edmond Mittel: Well, if we had filed the complaint, as we have it here, there certainly would not be. What I suggested --
Potter Stewart: You suggested you might have drafted a constitutional claim of some kind.
Robert Edmond Mittel: No question.
Warren E. Burger: But, no restriction to this appeal?
Robert Edmond Mittel: This was a certiorari petition.
Potter Stewart: And we granted certiorari?
Robert Edmond Mittel: Yes, sir.
Potter Stewart: This clearly isn't a final judgment. Is it?
Robert Edmond Mittel: Well, let me say this we are not certain. We think it is, and I can tell you why.
Potter Stewart: Attorney's fees may or may not be awarded. We don't know.
Robert Edmond Mittel: If you look at the Act and you look at the history of the Act and you look at the way it has been interpreted by a number of Circuit Courts, you see that while indeed the language of the Supreme Judicial Court leases open, quote/unquote, the discretion of the Superior Court, I do not see how that Court could exercise its discretion in any fashion, other than attorney's fees.
Potter Stewart: Well, you don't see how; but other people might.
Robert Edmond Mittel: Well, I understand that. But secondly, this case is not unlike any other case where, after the judgment here, there will be, seeing things my way for a moment, nothing left to do but to award costs.
Warren E. Burger: Well, if the trial judge does on remand award costs, the State might bring the question, depending on how we deal with it here; might bring the underlying question back here.
Robert Edmond Mittel: They might. I'm not sure that under state law they can. That's one of the exceptions to the final judgment rule which is somewhat riddled with exceptions that this Court talks about in Cox Broadcasting v Cohen. There's a Maine case that may raise some doubts as to the ability to do that.
Potter Stewart: The rule is they're all exceptions now, isn't it?
Robert Edmond Mittel: Just about. I mean, as I read Cox Broadcasting and especially footnote 7, I'm not sure I want to say it's left to the unreviewable discretion of this Court; but it is. And there seems to be no real hard, fast rule in any direction. There's another point that I think that I might make about the statute, and the fees act in particular and that is contrary to the assertion that the State is making somewhat silently, the fees act was enacted not to benefit attorneys, but to benefit the people and to enable them to obtain counsel and to be able to litigate their valid claims. And that without the fees act, many, many cases involving many, many justifiable claims, will go unremedied. And that is the purpose of the Act. That's what both the Senate and the House Reports say, and that is what's made clear in the floor debates.
Potter Stewart: Of course, every law is always enacted in the public interest interests in the view of Congress that enacts it. Isn't it.
Robert Edmond Mittel: I think that could be stated with some certainty.
Potter Stewart: I'm sure Congress would so state, if asked.
Robert Edmond Mittel: Yes. No question about it.
Potter Stewart: And often when unasked.
Robert Edmond Mittel: Probably. If the Court has no further questions then, the Respondents would only ask that the judgment of the Maine Supreme Judicial Court be affirmed. Thank you.
Warren E. Burger: Very well, Mr. Mittel. Do you have anything further, Mr. Smith.
James Eastman Smith: Very briefly, sir. May it please the Court. Going to Mr. Justice Stewart's question about the finality of the decision, we would just state that the language of Section 1988 in any action or proceeding to enforce a provision of sections, among them 1983. When the Maine Judicial Supreme Court made that determination on remand that this issue is going to be considered and that the Civil Rights Attorney's Fees Awards Act is applicable in the State action that we believe that the finality to the present action, which was why we brought our writ at the time that we did.
Potter Stewart: Well, I'm not critical of you for filing a petition, after all, we granted it. But it just occurred to me that this isn't final that attorney's fees may never be allowed.
James Eastman Smith: As far as the 1983 question goes though, we believe it to be final.
Warren E. Burger: Thank you, gentlemen. And the case is submitted.